Citation Nr: 0811448	
Decision Date: 04/07/08    Archive Date: 04/23/08

DOCKET NO.  03-33 967	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for sinus 
allergies/allergic rhinitis.

2.  Entitlement to an initial rating in excess of 10 percent 
for hemorrhoids.

3.  Entitlement to an initial rating in excess of 10 percent 
for tinea corporis eczema/rashes, prior to February 14, 2006.

4.  Entitlement to a rating in excess of 30 percent for tinea 
corporis eczema/rashes, from February 14, 2006.

5.  Entitlement to an initial rating in excess of 10 percent 
for right foot hammertoe deformities along with hallux valgus 
and hallux limitus.

6.  Entitlement to an initial rating in excess of 10 percent 
for left foot hammertoe deformities along with hallux valgus 
and hallux limitus.

7.  Entitlement to an initial, compensable rating for left 
knee tendonitis.

8.  Entitlement to an initial, compensable rating for 
pseudofolliculitis barbae.

9.  Entitlement to an initial rating in excess of 10 percent 
for irritable bowel syndrome (IBS).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Donovan, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1981 to 
October 2002.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision in 
which the RO, inter alia, granted service connection and 
assigned initial ratings for hemorrhoids, for tinea corporis 
eczema/rashes, for bilateral hammertoe deformities with 
hallux valgus and hallux limitus, for pseudofolliculitis 
barbae, for left knee tendonitis, and for IBS, each effective 
November 1, 2002; but denied service connection for sinus 
allergies/allergic rhinitis, for residuals of electrical 
shock to the left side of the face, and for arthritis in the 
fifth finger of the left hand.  In November 2002, the veteran 
filed a notice of disagreement (NOD) with the initial ratings 
assigned, and the denials of service connection.  The RO 
issued a statement of the case (SOC) in January 2003; and the 
veteran filed a substantive appeal in March 2003.

In April 2005, the Board remanded these matters to the RO 
(via the Appeals Management Center (AMC), in Washington, DC) 
for further action, to include an additional VA examination.  
After accomplishing the requested action, the AMC awarded a 
higher initial rating of 10 percent for IBS, and awarded an 
increased rating of 30 percent for tinea corporis 
eczema/rashes, effective February 14, 2006, but continued the 
denial of the remaining claims on appeal (as reflected in an 
October 2006 supplemental SOC (SSOC)) and returned these 
matters to the Board for further appellate consideration.

In April 2007, the Board denied service connection for 
residuals of electric shock to the left side of the face and 
arthritis of the fifth finger of the left hand, and remanded 
the claims remaining on appeal to the RO via the AMC for 
further action.  After accomplishing the requested action, 
the AMC continued the denial of the claims remaining on 
appeal (as reflected in an October 2007 SSOC) and returned 
these matters to the Board for further appellate 
consideration.  

As the veteran has perfected an appeal as to the initial 
ratings assigned for the conditions for which service 
connection has been granted (as identified on the title 
page), the Board has characterized these issues in accordance 
with the decision in Fenderson v. West, 12 Vet. App. 119, 126 
(1999) (distinguishing appeals from original awards from 
claims for increased ratings), which requires consideration 
of the evidence since the effective date of the grant of 
service connection.  Moreover, although higher ratings have 
been assigned for tinea corporis eczema/rashes and IBS, 
because higher ratings are available for each disability, and 
the veteran is presumed to seek the maximum available benefit 
for a disability, the claims for higher ratings for these 
disabilities remain viable on appeal.  Id.; AB v. Brown, 6 
Vet. App. 35, 38 (1993).

The Board's decision addressing the claims for higher initial 
ratings for hemorrhoids, tinea corporis eczema/rashes, 
pseudofolliculitis barbae, and IBS is set forth below.  The 
claim for service connection for sinus allergies/allergic 
rhinitis, and the claims for higher initial ratings for right 
and left foot hammertoe deformities with hallux valgus and 
hallux limitus, and left knee tendonitis are addressed in the 
remand following the order; these matters are being remanded 
to the RO via the AMC.  VA will notify the appellant when 
further action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claims herein decided have been accomplished.  

2.  Since the November 1, 2002 effective date of the grant of 
service connection, the veteran's hemorrhoids have not been 
manifested by persistent bleeding with fissures or secondary 
anemia.  

3.  From November 1, 2002, the effective date of the grant of 
service connection, through February 13, 2006, the veteran's 
tinea corporis eczema/rashes were manifested by maculopapular 
plaques scattered over the upper back of the left dorsal arm 
and the right upper arm and a 5-6cm. lesion on the right 
neck, and findings of and treatment for non-specific 
dermatitis.  

4.  Since February 14, 2006, the veteran's tinea corporis 
eczema/rashes have been manifested by multiple papules 
scattered over no more than 31 percent of the total body 
surface.

5.  Since the November 1, 2002 effective date of the grant of 
service connection, the veteran's pseudofolliculitis barbae 
has not been shown to cover at least 5 percent, but less than 
20 percent of the entire body, or at least 5 percent, but 
less than 20 percent of exposed affected areas; and has not 
been shown to require intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs for a total 
duration of less than six weeks during the past 12 month 
period.  

9.  Since the November 1, 2002 effective date of the grant of 
service connection, the veteran's IBS has been manifested, at 
most, by moderate symptoms consisting of complaints of 
constipation, cramping, and abdominal pain; there has been no 
medical evidence of severe IBS, with diarrhea or alternating 
diarrhea and constipation with more or less constant 
abdominal distress.  


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 
percent for hemorrhoids have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 4.1, 4.3, 4.7, 4.114, Diagnostic Code 7336 
(2007).  

2.  The criteria for an initial rating in excess of 10 
percent for tinea corporis eczema/rashes, for the period 
prior to February 14, 2006 have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 4.1, 4.3, 4.7, 4.118, Diagnostic Codes 7800, 
7806 (2007).  

3.  The criteria for a rating in excess of 30 percent for 
tinea corporis eczema/rashes, for the period from February 
14, 2006, have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 
4.1, 4.3, 4.7, 4.118, Diagnostic Code 7806 (2007).  

4.  The criteria for an initial, compensable rating for 
pseudofolliculitis barbae have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 4.1, 4.3, 4.7, 4.31, 4.118, Diagnostic Codes 
7806, 7813 (2007).  

5.  The criteria for an initial rating in excess of 10 
percent for IBS have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.321, 4.1, 4.3, 4.7, 4.114, Diagnostic Code 7319 (2007).  






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2007)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received,  proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include 
the rating criteria for all higher ratings for a disability), 
as well as information regarding the effective date that may 
be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  
        
The Court has also held that, in rating cases, VA must notify 
the claimant that, to substantiate a claim for an increased 
rating: (1) the claimant must provide, or ask VA to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life; (2) if the 
diagnostic code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the RO, 
to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  
See also Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA 
notice requirements may, nonetheless, be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  Id.

In this appeal, April 2005 and April 2007 post-rating letters 
provided notice to the veteran regarding what information and 
evidence was needed to substantiate the claims for higher 
ratings for hemorrhoids, tinea corporis eczema/rashes, 
pseudofolliculitis, and IBS, as well as what information and 
evidence must be submitted by the veteran and what 
information and evidence would be obtained by VA.  These 
letters specifically informed the veteran to submit any 
evidence in his possession pertinent to the claims, thus 
satisfying the fourth element of the duty to notify.  The 
April 2007 letter also provided the veteran information 
pertaining to the assignment of disability ratings and 
effective dates, as well as the type of evidence that impacts 
those determinations, consistent with Dingess/Hartman.  

After issuance of each letter, and opportunity for the 
veteran to respond, the October 2007 SSOC reflects 
readjudication of the claims.  Hence, the veteran is not 
shown to be prejudiced by the timing of VCAA-compliant 
notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 
(2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as in a 
statement of the SOC or SSOC, is sufficient to cure a timing 
defect).

In addition, the Board finds that the April 2005 VCAA letter, 
which informed the veteran of the information and evidence 
necessary to substantiate his claims for increased ratings, 
when read together with the April 2007 VCAA letter, which 
informed the veteran of the information and evidence 
necessary to substantiate his claims for increased ratings 
and explained how disability ratings are determined, and the 
January 2003 SOC and October 2007 SSOC, which included the 
pertinent rating criteria, satisfy the notice requirements of 
Vazquez-Flores.  

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters decided herein.  The Board 
acknowledges that the veteran's representative asserted in 
his February 2008 Informal Hearing Presentation, that VA 
failed in its duty to assist the veteran by not requesting an 
examination.  In this regard, the veteran's representative 
pointed out that the Board's April 2007 remand stated that, 
after completing the requested action, and any additional 
development deemed warranted, the RO should readjudicate the 
claims.  However, the Board finds that, as the claims file 
reveals no evidence of worsening, since the most recent VA 
examination, of the disabilities for which the Board is 
denying entitlement to higher initial ratings, and since the 
record contains medical evidence responsive to the pertinent 
rating criteria for those disabilities, another VA 
examination is not warranted.  

Pertinent medical evidence associated with the claims file 
consists of the veteran's service medical records, VA and 
private medical records and the reports of VA examinations 
conducted in September 2002 and February and June 2006.  Also 
of record are various written statements provided by the 
veteran, as well as by his representative, on his behalf.  

The Board notes that a January 2006 record of VA treatment 
indicates that the veteran had a non-VA physician, Dr. Omole, 
but that records of treatment by Dr. Omole have not been 
associated with the claims file.  The Board further notes, 
however, that the veteran has not indicated or alleged that 
such treatment records are pertinent to the claims on appeal, 
and he has not submitted the required release to obtain such 
records.  VA is only required to obtain evidence that a 
claimant "adequately identifies" and authorizes the 
Secretary to obtain.  38 U.S.C.A. § 5103A(b), (c).  As the 
veteran has not provided release forms for treatment records 
from this physician, he has not authorized VA to obtain them.  
Further, the Board notes that, in a June 2007 VCAA notice 
response, the veteran stated that he had no other information 
or evidence to give VA to substantiate his claim.  

As such, neither the veteran, nor his representative, has 
identified, and the record does not otherwise indicate, any 
existing, pertinent evidence that needs to be obtained.  The 
record also presents no basis for further development to 
create any additional evidence to be considered in connection 
with the claim.   

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the 
RO/AMC, the veteran has been notified and made aware of the 
evidence needed to substantiate his claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with any of these claims.  Consequently, any 
error in the sequence of events or content of the notice is 
not shown to prejudice the veteran or to have any effect on 
the appeal.  Any such error is deemed harmless and does not 
preclude appellate consideration of the matters decided 
herein, at this juncture.  See Mayfield, 20 Vet. App. at 543 
(rejecting the argument that the Board lacks authority to 
consider harmless error).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
ratings shall be applied, the higher rating will be assigned 
if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran. 38 C.F.R. § 4.3.

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
where the question for consideration is entitlement to a 
higher initial rating since the grant of service connection, 
evaluation of the medical evidence since the grant of service 
connection to consider the appropriateness of "staged 
rating" (assignment of different ratings for distinct 
periods of time, based on the facts found) is required.  
Fenderson, 12 Vet. App. at 126.

A.  Hemorrhoids

The October 2002 rating decision granted service connection 
and assigned an initial 10 percent rating for hemorrhoids, 
pursuant to Diagnostic Code 7336, effective November 1, 2002.  

Under Diagnostic Code 7336, a 10 percent rating is assignable 
for large or thrombotic, irreducible hemorrhoids with 
excessive redundant tissue, evidencing frequent recurrences.  
A maximum 20 percent rating is assigned for hemorrhoids with 
persistent bleeding and with secondary anemia, or with 
fissures.  38 C.F.R. § 4.114, Diagnostic Code 7336 (2007).  

Considering the medical evidence in light of the above-noted 
criteria, the Board finds that an initial rating in excess of 
10 percent for the veteran's hemorrhoids is not warranted.  

On VA examination in September 2002, the veteran described 
external hemorrhoids which flared six or seven times a month, 
adding that these hemorrhoids itched and burned.  He reported 
blood on the toilet paper, but none in the bowel or the 
stool.  He added that he had been told that he also had some 
internal hemorrhoids.  On examination, the veteran had 
external hemorrhoids which were not inflamed, with no 
evidence of active bleeding.  The pertinent impression was 
external and internal hemorrhoids.  

In his November 2002 NOD, the veteran reiterated that his 
hemorrhoids flared-up 6 to 7 times a month, with each flare-
up lasting 2 to 3 days (for a total of 12 to 21 days a 
month), and added that bleeding occurred during these flare-
ups.  He therefore argued that these flare-ups constituted 
persistent bleeding.    

Records of VA treatment from December 2002 to January 2006 
include findings of and treatment for hemorrhoids.  In 
February 2005 the veteran described his hemorrhoids as 
burning and swelling, with slight bleeding on the toilet 
paper.  

In a May 2005 statement, the veteran described continual 
daily bleeding, burning, and itching from his hemorrhoid 
flare-ups.  He stated that he had to apply Preparation H 
daily to temporarily relieve the pain.  

Records of private treatment from April 2001 to January 2006 
are negative for complaints regarding or treatment for 
hemorrhoids.  In fact, on review of systems in October 2005, 
the veteran denied bloody or black stool.  

Under these circumstances, the Board finds that the record 
presents no basis for assignment of a higher initial 
schedular rating under the applicable rating criteria.  Even 
if the veteran's complaints of bleeding hemorrhoids 12 to 21 
days per month were found to more nearly approximate 
persistent bleeding, there is simply no medical evidence of 
record of secondary anemia or fissures.  As such, the 
criteria for an initial schedular rating in excess of 10 
percent are not met.  See 38 C.F.R. § 4.114, Diagnostic Code 
7336.  


B.  Tinea Corporis Eczema/Rashes

The October 2002 rating decision granted service connection 
and assigned an initial 10 percent rating for tinea corporis 
eczema/rashes, pursuant to Diagnostic Code 7806, effective 
November 1, 2002.  The October 2006 rating decision granted 
an increased rating of 30 percent effective February 14, 
2006.    

Under Diagnostic Code 7806, dermatitis or eczema affecting at 
least 5 percent, but less than 20 percent, of the entire 
body, or at least 5 percent, but less than 20 percent, of 
exposed areas, or; intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs for a total 
duration of less than 6 weeks during the past 12-month 
period, warrants a 10 percent rating.  A 30 percent rating 
requires that 20 to 40 percent of the entire body or 20 to 40 
percent of exposed areas be affected, or; systemic therapy 
such as corticosteroids or other immunosuppressive drugs for 
a total duration of 6 weeks or more, but not constantly, 
during the past 12-month period.  A 60 percent rating 
requires more than 40 percent of the entire body or more than 
40 percent of exposed areas be affected, or; constant or 
near-constant systemic therapy such as corticosteroids or 
other immunosuppressive drugs during the past 12-month 
period.  38 C.F.R. 4.118, DC 7806 (2007). 

1.  Period Prior to February 14, 2006

During the period from the grant of service connection, 
November 1, 2002, through February 13, 2006, the veteran 
received VA and private treatment and was afforded a VA 
examination in September 2002.  

On VA examination in September 2002, the veteran described 
rashes on the posterior neck, posterior arm, posterior head, 
inner arm, and left leg, which would come and go since 1993.  
He reported using oral and topical medication for these 
rashes.  He stated that the rashes itched and burned, but did 
not weep.  On examination, the veteran had maculopapular 
plaques scattered over his upper back of the left dorsal 
upper arm and his right upper arm.  He also had a 5-6cm. 
diameter lesion on his right neck, which was round and had 
heaped up margins.  The pertinent diagnosis was rashes, which 
at this point have defied definitive diagnoses, which began 
in Saudi Arabia in approximately 1993.  

In his November 2002 NOD, the veteran reported that more of 
20 percent of his body was affected by tinea corporis 
eczema/rashes, in that his entire back, entire chest, front 
and back of both arms and legs, and his head and neck were 
affected.  He reported that nothing could stop the rash from 
appearing on any part of his body, and he experienced flare-
ups one or two times every two weeks.  He reported using 
topical medication to keep the burning and itching of the 
flare-ups to a minimum, and took Tetracycline orally every 
other day to help clear up scarring of his skin from the 
rash.   

Records of VA treatment from December 2002 to January 2006 
include diagnoses of and treatment for non-specific 
dermatitis.  Review of systems in January 2006 was negative 
for skin changes and examination revealed no concerning 
lesions.  

Records of private treatment from April 2001 to January 2006 
include a note during treatment in April 2001, prior to 
separation from service, that the veteran had keratotic 
lesions on the bilateral feet, but these records are 
otherwise negative for complaints regarding or treatment for 
tinea corporis eczema/rashes.  In fact, during treatment in 
October 2005, the veteran denied rash, flaking or peeling 
skin, or itchy skin on review of systems.  

Based on the foregoing, the Board finds that the record 
presents no basis for assignment of a higher initial 
schedular rating under the applicable rating criteria.  In 
this regard, there is no medical evidence during the period 
in question that the veteran's tinea corporis eczema/rashes 
affected 20 to 40 percent of the entire body, or 20 to 40 
percent of exposed areas affected.  In this regard the 
September 2002 VA examination noted only that the veteran's 
upper back of the left dorsal upper arm and his right upper 
arm were affected, and that he had a 5-6cm. diameter lesion 
on his right neck.  

According to the "rule of nines" which is an assessment 
tool to accurately determine the total body surface involved 
in burn injury, each arm equates with 9 percent of the body 
surface and the head and neck equate to 9 percent of the body 
surface.  Only the upper portion of each arm was noted to be 
affected on the September 2002 VA examination, as such, 4.5 
percent of each arm was affected.  While there was only one 
lesion noted on the right neck, resolving all doubt in the 
veteran's favor, the Board finds that this involvement of the 
neck approximates 4.5 percent of the body surface (as the 
neck, but not the head was found to be affected).  However, 
such involvement approximates 13.5 percent of the total body 
surface, and not 20 percent as required for a higher initial 
rating.  See STEDMAN'S MEDICAL DICTIONARY  1583 (27TH Ed. 
2000).  In addition, there is no medical evidence during the 
period prior to February 14, 2006, which indicates that the 
veteran's tinea corporis eczema/rashes required systemic 
therapy, such as corticosteroids or other immunosuppressive 
drugs, let alone for a period of at least six weeks duration.  
In this regard, while the veteran described using 
Tetracycline, and a December 2002 record of VA treatment 
reflects that the veteran was using this medication to treat 
nonspecific dermatitis, this medication is an antibiotic, 
rather than a corticosteroid or immunosuppressive drug.  See 
Medline Plus Drug Information, available at 
http://www.nlm.nih.gov/medlineplus/druginformation.html.  As 
such, the criteria for an initial rating in excess of 10 
percent prior to February 14, 2006 are not met.  38 C.F.R. 
§ 4.118, Diagnostic Code 7806.

Because the September 2002 VA examiner noted a 5-6 cm. lesion 
on the veteran's neck, the Board has considered entitlement 
to an initial rating in excess of 10 percent for the 
veteran's service-connected skin disability under Diagnostic 
Code 7800.  

Diagnostic Code 7800 is applicable to scars of the head, 
face, and neck.  This diagnostic code identifies eight 
characteristics of disfigurement that are used to evaluate 
scars affecting the head, face, or neck.  The eight 
characteristics of disfigurement are:  scar 5 or more inches 
(13 or more cm.) in length, scar at least one-quarter inch 
(0.6 cm) wide at widest part, surface contour of scar 
elevated or depressed on palpation, scar adherent to 
underlying tissue, skin hypo- or hyper-pigmented in an area 
exceeding six square inches (39 sq. cm.), skin texture 
abnormal (irregular, atrophic, shiny, scaly, etc.) in an area 
exceeding six square inches (39 sq. cm.), underlying soft 
tissue missing in an area exceeding six square inches (39 sq. 
cm.), and skin indurated an inflexible in an area exceeding 
six square inches (39 sq. cm.).  38 C.F.R. § 4.118, 
Diagnostic Code 7800, Note (1).  

Under Diagnostic Code 7800, a 10 percent rating is warranted 
for disfigurement of the head, face, or neck, with one 
characteristic of disfigurement.  The next higher rating of 
30 percent requires visible or palpable tissue loss and 
either gross distortion or asymmetry of one feature or paired 
set of features (nose, chin, forehead, eyes (including 
eyelids), ears (auricles), cheeks, lips), or; with two or 
three characteristics of disfigurement.  38 C.F.R. § 4.118, 
Diagnostic Code 7800.  

While the September 2002 VA examination revealed a 5-6 cm. 
lesion on the neck, this lesion did not result in gross 
distortion or asymmetry of one feature or paired set of 
features, and, as the lesion measured only 5-6 cm. in 
diameter, with no indication that this lesion had an elevated 
or depressed contour on palpation, or was adherent to 
underlying tissue, at least two of the characteristics of 
disfigurement were not demonstrated.  As such, the criteria 
for an initial rating in excess of 10 percent prior to 
February 14, 2006 under this diagnostic code are not met.  
38 C.F.R. § 4.118, Diagnostic Code 7800.

The Board has also considered entitlement to a rating in 
excess of 10 percent under Diagnostic Code 7801, for scars, 
other than the head, face, or neck, that are deep or that 
cause limited motion.  A rating in excess of 10 percent under 
this diagnostic code requires that such scars have an area or 
areas exceeding 12 square inches (77 sq. cm.).  However, the 
claims file reveals no medical evidence that the veteran's 
maculopapular plaques or lesion on the neck are deep or cause 
limitation of motion.  As such, consideration of entitlement 
to a higher initial rating under this diagnostic code is not 
warranted.  38 C.F.R. § 4.118, Diagnostic Code 7801.  

Under these circumstances, the Board finds that the record 
presents no basis for assignment of a higher initial 
schedular rating under the applicable rating criteria for the 
period prior to February 14, 2006.  



2.  Period since February 14, 2006

The only medical evidence pertinent to the rating of the 
severity of the veteran's tinea corporis eczema/rashes since 
February 14, 2006, is the report of a VA examination 
conducted on that date and a June 2006 VA examination.  

On VA examination in February 2006, the veteran reported that 
he developed a rash on the back of his neck in the early 
1990s which was present intermittently since then until the 
late 1990s, which had been treated with miscellaneous local 
medications without any apparent benefit.  The examiner 
acknowledged review of the claims file and noted that, while 
the rash on the veteran's neck resolved around 1999, a 
similar rash occurred on other parts of his body in 2000 and 
had been present intermittently since that time on various 
parts of the trunk.  The veteran reported using topical 
medications for the past few years, but no oral medications.  
The veteran added that, to his knowledge, he had never used 
systemic corticosteroids, and he was certain that he had not 
used any such medications during the previous 12 months.  The 
veteran stated that, during the past year, he used only 
ammonium lactate, 12 percent lotion, which he applied every 
day after his shower, and kept his skin condition under 
control.  He added that he still had small lesions on his 
trunk and arms which itched occasionally.  

On examination, no rash was visible on any exposed body 
surface.  The examiner specifically noted that 0 percent of 
exposed body surfaces were affected.  There were multiple, 
scattered, very small, reddish papules occasionally 
coalescing into larger lesions, but none of them greater than 
1/4 inch wide and 1 inch long on the upper abdomen, upper back, 
and upper arms.  The examiner added that the vast majority of 
the lesions measured no more than 4 to 5 mm. in diameter.  
None of the lesions appeared to be inflamed, and none were 
infected.  There was no apparent scarring, and none of the 
lesions were unstable or painful.  None of the lesions caused 
limitation of motion of any joint, and none were disfiguring.  
There was no visible or palpable tissue loss, and no gross or 
even minor distortion or asymmetry of any features.  The 
papules were scattered over approximately 25 percent of the 
total body surface, but did not appear on the exposed body 
surface.  The pertinent diagnosis was eczema.  

On VA examination in June 2006, the veteran described his 
current problem as small scattered papules which began in 
service, and which had been intermittent with remissions 
since that time.  The current treatment was lotion prescribed 
by his primary care physician.  He described symptoms of 
intermittent itching and an intermittent rash.  There was no 
urticaria, primary cutaneous vasculitis, or erythema 
multiforme.  The examiner noted that between 20 and 40 
percent of the total body area was affected.  The diagnosis 
was eczema, and the examiner described problems associated 
with the diagnosis as small scattered papules with 31 percent 
of the body surface covered, with no significant effects on 
the veteran's usual occupation, and no effects on his daily 
activities.  

Based on the foregoing, the Board finds that the record 
presents no basis for assignment of a higher schedular rating 
under the applicable rating criteria since February 14, 2006.  
In this regard, there is simply no evidence that the 
veteran's tinea corporis eczema/rashes affects more than 40 
percent of the entire body, or more than 40 percent of 
exposed areas affected.  In this regard, the February 2006 VA 
examiner specifically indicated that 25 percent of the body 
surface was affected, with no exposed areas affected, and the 
June 2006 VA examiner indicated that 31 percent of the body 
was affected.  Further, there is simply no evidence of 
constant or near-constant systemic therapy such as 
corticosteroid or other immunosuppressive drugs required 
during the past 12 month period.  Rather, the veteran 
specifically denied using oral medications for the past few 
years, and added that, to his knowledge, he had never used 
systemic corticosteroids, and was certain he had not used 
this type of medication during the past 12 months.  As such, 
the criteria for an initial rating in excess of 30 percent, 
since February 14, 2006, under Diagnostic Code 7806 are not 
met.  See 38 C.F.R. § 4.118, Diagnostic Code 7806.  

As there is no medical evidence that the veteran's tinea 
corporis eczema/rashes has affected the head, face, or neck, 
since February 14, 2006, consideration of entitlement to a 
rating in excess of 30 percent under Diagnostic Code 7800 is 
not warranted.  

The Board has considered the fact that a rating in excess of 
30 percent is available under Diagnostic Code 7801, which 
provides a 40 percent rating for scars, other than the head, 
face, or neck, which are deep or that cause limited motion, 
and have an area or areas exceeding 144 square inches (929 
sq. cm.).  However, there is no medical evidence that the 
veteran's service-connected skin disability more nearly 
approximates such scarring, as there has been no indication 
that the lesions are deep, and the February 2006 VA examiner 
specifically indicated that these lesions did not cause 
limitation of motion of any joint.  As such, the criteria for 
an initial rating in excess of 30 percent since February 14, 
2006 under Diagnostic Code 7801 are also not met.  See 
38 C.F.R. § 4.118, Diagnostic Code 7801.  

Under these circumstances, the Board finds that, since 
February 14, 2006, the record presents no basis for 
assignment of a higher schedular rating under any applicable 
rating criteria.  

C.  Pseudofolliculitis Barbae

In the October 2002 rating decision, the RO granted service 
connection and assigned an initial noncompensable rating for 
pseudofolliculitis barbae, pursuant to Diagnostic Code 7806-
7813, effective November 1, 2002.  

Diagnostic Code 7813 is for rating dermatophytosis (or tinea 
corporis, tinea capitis, tinea pedis, tinea barbae, tinea 
unguium, and tinea cruris) as disfigurement of the head, 
face, or neck (Diagnostic Code 7800), scars (Diagnostic Codes 
7801-7805) or dermatitis (Diagnostic Code 7806), depending 
upon the predominant disability.  38 C.F.R. § 4.118, 
Diagnostic Code 7813 (2007).  

Diagnostic Code 7806 provides for assignment of a 
noncompensable rating for dermatitis or eczema affecting less 
than 5 percent of the entire body, or less than 5 percent of 
exposed areas affected, and; no more than topical therapy 
required during the past 12-month period.  As discussed 
above, a 10 percent rating requires dermatitis or eczema 
affecting at least 5 percent, but less than 20 percent, of 
the entire body, or at least 5 percent, but less than 20 
percent, of exposed areas, or; intermittent systemic therapy 
such as corticosteroids or other immunosuppressive drugs for 
a total duration of less than 6 weeks during the past 12-
month period.  38 C.F.R. § 4.118, Diagnostic Code 7806.  

The rating schedule authorizes the assignment of a zero 
percent (noncompensable) rating in every instance in which 
the rating schedule does not provide such a rating and the 
requirements for a compensable rating are not met.  38 C.F.R. 
§ 4.31.  

On VA examination in September 2002, the veteran reported 
that his pseudofolliculitis barbae began in October 1981, and 
that he had been on a waiver ever since.  He added that this 
was still a problem, and he used barber clippers rather than 
a razor.  On examination the veteran had stubble of a beard, 
with some pseudofolliculitis barbae and folliculitis within 
that.  The pertinent impression was pseudofolliculitis 
barbae.  

In his November 2002 NOD, the veteran reported that, as a 
result of pseudofolliculitis barbae, he was only able to use 
hair clippers and could only shave every 7 days due to facial 
irritation.  He added that this resulted in constant beard 
stubble over his entire face.  

Records of VA treatment from December 2002 to January 2006 
and records of private treatment from April 2001 to January 
2006 are negative for complaints regarding or treatment for 
pseudofolliculitis barbae.    

On VA skin examination in February 2006, the veteran reported 
that he experienced shaving bumps in service and had dealt 
with the problem since that time by using barber clippers 
most days and shaving once a week.  He reported that this 
kept the problem under control, and that folliculitis had not 
recurred in recent months.  The examiner noted that the 
veteran's face appeared normal, with a short beard, but 
without any sign of folliculitis or scarring from prior 
folliculitis.  The pertinent diagnosis was no current signs 
of folliculitis barbae.  

Under these circumstances, the Board finds that the record 
presents no basis for assignment of an initial compensable 
schedular rating under the applicable rating criteria.  
Despite the veteran's statement that his pseudofolliculitis 
barbae requires that he use barber clippers and shave only 
once every 7 days, there is simply no medical evidence of 
pseudofolliculitis barbae since the effective date of the 
grant of service connection.  Rather, the veteran himself 
reported that his routine kept the problem under control, and 
the February 2006 VA examiner found no signs of folliculitis 
or scarring from prior folliculitis.  

As such, there is no medical evidence demonstrating that at 
least 5 percent, but less than 20 percent of the entire body, 
or at least 5 percent, but less than 20 percent of exposed 
areas are affected by pseudofolliculitis barbae.  There is 
also no medical evidence indicating that this service-
connected disability has required the use of systemic 
therapy, such as corticosteroids or other immunosuppressive 
drugs.  Rather, the veteran specifically stated during the 
February 2006 VA skin examination that, to his knowledge, he 
had never used systemic corticosteroids, and was certain he 
had not used any in the previous 12 months.  As such, the 
criteria for an initial compensable schedular rating under 
Diagnostic Code 7806 are not met.  38 C.F.R. § 4.118, 
Diagnostic Code 7806.
  
Similarly, the Board finds that no compensable schedular 
rating for the veteran's pseudofolliculitis barbae is 
assignable under any other pertinent diagnostic criteria for 
rating scars. While the veteran's pseudofolliculitis barbae 
may also be rated as disfigurement of the head, face, or neck 
under Diagnostic Code 7800, or as scars under Diagnostic 
Codes 7801, 7802, 7803, 7804, or 7805, depending upon the 
predominant disability, no citation to, or discussion of the 
criteria of any of these diagnostic codes is necessary.  
Simply stated, a rating under any of these diagnostic codes 
is not appropriate in this case, in the absence of pertinent 
pathology.  No medical evidence since the effective date of 
the grant of service connection, to specifically include the 
February 2006 VA examination report, reflects that 
pseudofolliculitis barbae results in any scars or 
disfigurement of the head, face, or neck, or scars of any 
other part of the body to warrant a rating in excess of 10 
percent.  Rather, the VA examiner specifically concluded that 
there was no sign of folliculitis or scarring from prior 
folliculitis.  

Under these circumstances, the Board finds that, since the 
effective date of the grant of service connection, the record 
presents no basis for assignment of a compensable schedular 
rating under any applicable rating criteria.  

E.  IBS

In the October 2002 rating decision, the RO granted service 
connection and assigned an initial noncompensable rating for 
IBS, pursuant to Diagnostic Code 7319, effective November 1, 
2002.  The October 2006 rating decision subsequently granted 
a higher initial rating of 10 percent, effective November 1, 
2002.  

Under Diagnostic Code 7319, a 10 percent rating is assignable 
for moderate irritable colon syndrome; with frequent episodes 
of bowel disturbance with abdominal distress.  A maximum 30 
percent rating is assigned for severe irritable colon 
syndrome; with diarrhea or alternating diarrhea and 
constipation, with more or less constant abdominal distress.  
38 C.F.R. § 4.114, Diagnostic Code 7319 (2007).  

Considering the medical evidence in light of the above-noted 
criteria, the Board finds that an initial rating in excess of 
10 percent for the veteran's IBS is not warranted.  

On VA examination in September 2002, the veteran described an 
irritable bowel and constipation.  He reported that these 
symptoms began in 2001.  He denied nausea or vomiting, and 
reported that he took FiberCon with good relief.  On 
examination, the abdomen was soft and nontender with 
normoactive bowel sounds and no hepatic or splenic 
enlargement, or palpable masses.  The pertinent impression 
was constipation and mild irritable bowel syndrome.  

In his November 2002 NOD, the veteran described constant 
episodes of bowel disturbance and abdominal distress, adding 
that he had abdominal pain and irregular bowel functions.  

Records of VA treatment from December 2002 to January 2006 
include findings of and treatment for IBS.  In December 2002 
the veteran described some constipation and cramping as well 
as abdominal pain.  The assessment included IBS.  In November 
2003 the veteran reported that his bowels were about the 
same, "ok with fiber."  A November 2004 record of treatment 
reflects that the veteran was taking lactulose for IBS, and 
he stated that, if he did not take this, he had a bowel 
movement every 4-5 days, but that, with this medication, he 
had one bowel movement a day.  In February 2005 the veteran 
reported that he was using Metamucil for regular bowel 
movements.  On review of systems in January 2006, the veteran 
denied abdominal pain, nausea, vomiting, diarrhea, and 
constipation.  

Records of private treatment from April 2001 to January 2006 
include findings of constipation.  In August 2004 the veteran 
denied diarrhea.  The veteran was prescribed Kristalose for 
IBS.  On review of systems in October 2005 the veteran denied 
abdominal pain, nausea or vomiting, and diarrhea.  

Under these circumstances, the Board finds that the record 
presents no basis for assignment of a higher initial 
schedular rating under the applicable rating criteria.  

In this regard, the medical evidence indicates constipation 
and the veteran has reported abdominal cramping and abdominal 
pain.  The medical evidence, however, reflects that the 
veteran has had regular bowel movements on medication.  
Further, there has been no medical evidence of diarrhea, or 
diarrhea and alternating constipation.  Rather, the treatment 
records reflect that the veteran has denied diarrhea on 
several occasions.  Moreover, there is simply no objective 
evidence of severe symptoms of IBS, rather, the impression of 
the September 2002 VA examiner was only mild IBS.  Thus, 
despite the veteran's November 2002 report of constant 
abdominal distress, the objective medical evidence simply 
does not demonstrate severe symptoms of abdominal distress as 
required to warrant a 30 percent rating under Diagnostic Code 
7319.  As such, the criteria for an initial schedular rating 
in excess of 10 percent are not met.  See 38 C.F.R. § 4.114, 
Diagnostic Code 7319.  


F.  All Claims Decided

The above determinations are based on consideration of 
applicable provisions of VA's rating schedule, the Board 
finds that there is no showing that, under any period under 
consideration, the veteran's service-connected hemorrhoids, 
tinea corporis eczema/rashes, pseudofolliculitis barbae, or 
IBS have reflected so exceptional or so unusual a disability 
picture as to warrant the assignment of any higher rating on 
an extra-schedular basis.  See 38 C.F.R. § 3.321(b) (cited in 
the January 2003 SOC and considered in the October 2007 
SSOC).  In this regard, the Board notes that the disabilities 
have not objectively been shown to markedly interfere with 
employment (i.e., beyond that contemplated in any assigned 
rating).  The Board has considered the veteran's assertions, 
advanced in a December 2006 statement, that his service-
connected disabilities caused him to leave employment with a 
railroad and the U.S. Postal Service, and that, although he 
was able to find employment with another agency, the pain and 
discomfort from his service-connected disabilities was 
affecting his duty performance and quality of life.  The 
Board notes however, that the veteran has, nevertheless, 
maintained employment and there is no objective evidence 
establishing that any of the service-connected disabilities 
under consideration has negatively impacted or compromised 
that employment.  

There also is no objective evidence that the veteran's 
service-connected hemorrhoids, tinea corporis eczema/rashes, 
pseudofolliculitis barbae, or IBS have warranted frequent 
periods of hospitalization, or that these disabilities have 
otherwise rendered impractical the application of the regular 
schedular standards.  In the absence of evidence of any of 
the factors outlined above, the criteria for invoking the 
procedures set forth in 38 C.F.R. § 3.321(b)(1) have not been 
met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).   

For all the foregoing reasons, the Board concludes that there 
is no basis for staged rating of any of the disabilities 
herein considered, pursuant to Fenderson, and that each claim 
for a higher initial rating must be denied.  In reaching 
these conclusions, the Board has considered the applicability 
of the benefit-of-the-doubt doctrine.  However, as the 
preponderance of the evidence is against assignment of any 
higher rating for hemorrhoids, tinea corporis eczema/rashes, 
pseudofolliculitis barbae, or IBS, that doctrine is not for 
application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 


ORDER

An initial rating in excess of 10 percent for hemorrhoids is 
denied.

An initial rating in excess of 10 percent for tinea corporis 
eczema/rashes, prior to February 14, 2006, is denied.

A rating in excess of 30 percent for tinea corporis 
eczema/rashes, from February 14, 2006, is denied.

An initial, compensable rating for pseudofolliculitis barbae 
is denied.

An initial rating in excess of 10 percent for IBS is denied.


REMAND

Unfortunately, the Board finds that additional RO action on 
the claims for service connection for sinus 
allergies/allergic rhinitis, and the claims for higher 
initial ratings for right and left foot hammertoe deformities 
with hallux valgus and hallux limitus, and for left knee 
tendonitis is warranted, even though it will, regrettably, 
further delay an appellate decision on these matters.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp 2007); 38 C.F.R. 
§ 3.303 (2007).  Service connection may be granted for any 
disease diagnosed after discharge from service when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2007).

VA will provide a medical examination or obtain a medical 
opinion if the evidence indicates the existence of a current 
disability or persistent or recurrent symptoms of a 
disability that may be associated with an event, injury, or 
disease in service, but the record does not contain 
sufficient medical evidence to decide the claim.  38 U.S.C.A. 
§ 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  The threshold for 
determining whether the evidence "indicates" that there 
"may" be a nexus between a current disability and an in-
service event, injury, or disease is a low one.  McLendon, 20 
Vet. App. at 83.

Service medical records include a finding of sinusitis in 
March 2002.  On VA examination in September 2002, prior to 
separation from service, the veteran described seasonal 
allergies, and added that he took Flonase with good relief.  
The pertinent impression was seasonal allergies.  Records of 
VA treatment from December 2002 to January 2006 include 
findings of allergic rhinitis.  In his November 2002 NOD, the 
veteran reported that his sinus allergies/allergic rhinitis 
began in service and continued to the present.  This report 
of a continuity of symptomatology, when considered along with 
the finding of seasonal allergies prior to separation from 
service and the recent VA treatment records, suggests that 
the veteran may have current sinus allergies/allergic 
rhinitis related to service.  However, the record includes no 
actual medical opinion addressing the medical relationship, 
if any, between any such current disability and service.  

Given the above-described evidence, the Board finds that VA 
examination and medical opinion as to the relationship, if 
any, between any sinus allergies/allergic rhinitis and 
service-based on full consideration of the veteran's 
documented medical history and assertions, and supported by 
stated rationale-is needed to resolve the claim for service 
connection on appeal.  See 38 U.S.C.A. § 5103A.  

Regarding the claims for higher initial ratings for right and 
left foot hammertoe deformities with hallux valgus and hallux 
limitus, the Board notes that these disabilities were most 
recently evaluated on VA examination in September 2002, prior 
to separation from service.  The assessment was hallux valgus 
deformity, hallux limitus, bilateral hammertoes, and forefoot 
varus bilaterally.  The impression was chronic pain 
associated with the fifth digits bilaterally, and hammertoe 
deformities, along with hallux valgus and hallux limitus.  X-
ray revealed a normal bilateral foot.  

During VA treatment in November 2004, the veteran reported 
that his disability had worsened, specifically describing 
pain in the feet, toes, bottom of his feet, and ankles.  He 
added that he was seeing a private podiatrist.  The 
assessment was chronic foot pain.  A June 2004 record from 
the veteran's podiatrist includes an assessment of foot pain, 
metatarsalgia, and plantar fasciitis.  

As the veteran has reported a worsening of his right and left 
foot disabilities, to ensure that the record reflects the 
current severity of these disabilities, the Board finds that 
a more contemporaneous examination, with findings responsive 
to the applicable rating criteria, is needed to properly 
evaluate these disabilities.  See 38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  See also Green v. Derwinski, 1 Vet. App. 
121, 124 (1991) (VA has a duty to provide the veteran with a 
thorough and contemporaneous medical examination) and Caffrey 
v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too 
remote for rating purposes cannot be considered 
contemporaneous).  Accordingly, the RO should arrange for the 
veteran to undergo VA examination to evaluate the right and 
left foot disabilities at an appropriate VA medical facility.  

Finally, regarding the claim for a higher initial rating for 
left knee tendonitis, the Board notes that the left knee was 
also evaluated during VA examination in September 2002.  
Range of motion was from 0 to 130 degrees with no 
instability.  There was no diminution of strength on range of 
motion with repetitive testing.  The pertinent impression was 
left knee patellofemoral pain syndrome.  X-ray revealed a 
normal left knee.  In his November 2002 NOD, the veteran 
reported pain in his left knee during range of motion 
movements.  

The veteran has been awarded an initial noncompensable rating 
for left knee tendonitis under Diagnostic Codes 5099-5024, 
which is indicative of nonspecific left knee disability 
rated, by analogy, to tenosynovitis.  See 38 C.F.R. §§ 4.20, 
4.27.  Under Diagnostic Code 5024, tenosynovitis will be 
rated based on limitation of motion of the affected part.  
38 C.F.R. § 4.71a, Diagnostic Code 5024.  

Under Diagnostic Code 5260, limitation of flexion of either 
leg to 60 degrees warrants a noncompensable (0 percent) 
rating.  A 10 percent rating requires flexion limited to 45 
degrees.  A 20 percent rating requires flexion limited to 30 
degrees.  A 30 percent rating requires flexion limited to 15 
degrees.  See 38 C.F.R. § 4.71a, Diagnostic Code 5260.  

Under Diagnostic Code 5261, limitation of extension of either 
leg to 5 degrees warrants a noncompensable (zero percent) 
rating.  A 10 percent rating requires extension limited to 10 
degrees.  A 20 percent rating requires extension limited to 
15 degrees.  A 30 percent rating requires extension limited 
to 20 degrees.  A 40 percent rating requires extension 
limited to 30 degrees.  A 50 percent rating requires 
extension limited to 45 degrees.  See 38 C.F.R. § 4.71a, DC 
5261. 

Standard knee range of motion is from 0 degrees (extension) 
to 140 degrees (flexion).  See 38 C.F.R. § 4.71a, Plate II.  

When evaluating musculoskeletal disabilities, VA may, in 
addition to applying schedular criteria, consider granting a 
higher rating in cases in which the claimant experiences 
additional functional loss due to pain, weakness, excess 
fatigability, or incoordination, to include with repeated use 
or during flare-ups, and those factors are not contemplated 
in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 
4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The 
provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be 
considered in conjunction with the diagnostic codes 
predicated on limitation of motion.  See Johnson v. Brown, 9 
Vet. App. 7 (1996).  

While the September 2002 VA examination report included the 
range of motion of the left knee, the examiner did not make 
any findings as to any additional loss in range of motion due 
to any of the factors set forth in 38 C.F.R. §§ 4.40 and 4.45 
and DeLuca.  Such findings are essential in evaluating the 
veteran's left knee disability.  

Hence, the Board finds that further VA orthopedic examination 
of the veteran's left knee at an appropriate VA medical 
facility, with specific findings responsive to the applicable 
rating criteria, as well as 38 C.F.R. §§ 4.40, 4.45, and 
DeLuca, is needed to fully and fairly evaluate the veteran's 
claim for a higher initial rating.  See 38 U.S.C.A. § 5103A.  

The veteran is hereby notified that failure to report to any 
scheduled examination(s), without good cause, may result in a 
denial of the claim(s) (as adjudication will be based on the 
evidence of record).  See 38 C.F.R. § 3.655.  Examples of 
good cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  If the veteran fails to report to the 
scheduled examinations, the RO should obtain and associate 
with the claims file (a) copy(ies) of the notice(s) of the 
examinations sent to him by the pertinent VA medical 
facility.
 
Prior to arranging for the veteran to undergo further 
examination(s), the RO should obtain and associate with the 
claims file all outstanding VA medical records.  The claims 
file currently includes outpatient treatment records from the 
Charleston VA Medical Center (VAMC) dated from December 2002 
to February 2005 and from the Atlanta VAMC dated in January 
2006.  The Board emphasizes that records generated by VA 
facilities that may have an impact on the adjudication of a 
claim are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Hence, the RO must obtain all 
outstanding pertinent treatment records from the Charleston 
and Atlanta VAMCs, since February 2005 and January 2006, 
respectively, following the current procedures prescribed in 
38 C.F.R. § 3.159 as regards requests for records from 
Federal facilities. 

To ensure that all due process requirements are met, the RO 
should also give the veteran another opportunity to present 
information and/or evidence pertinent to the claims remaining 
on appeal.  The RO's notice letter to the veteran should 
explain that he has a full one-year period for response.  See 
38 U.S.C.A § 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 
5103(b)(3) (West Supp. 2007) (amending the relevant statute 
to clarify that VA may make a decision on a claim before the 
expiration of the one-year notice period).  The RO should 
invite the veteran to submit all pertinent evidence in his 
possession (not previously requested).

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159.

The actions identified herein are consistent with the duties 
imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A; 38 
C.F.R. § 3.159.  However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claims on appeal.  The 
RO's adjudication of the claims for higher initial ratings 
should include consideration of whether "staged rating" 
(assignment of different ratings for different periods of 
time, based on the facts found), pursuant to Fenderson, is 
warranted.  

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should obtain all records of 
evaluation and/or treatment of the 
veteran's sinus allergies/allergic 
rhinitis, right and left foot 
disabilities, or the left knee, from the 
Charleston and Atlanta VAMCs since 
February 2005 and January 2006, 
respectively.  The RO must follow the 
procedures set forth in 38 C.F.R. § 
3.159(c) as regards requesting records 
from Federal facilities.  All records 
and/or responses received should be 
associated with the claims file.

2.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional evidence pertinent to the 
claims remaining on appeal that is not 
currently of record. 

The RO's letter should clearly explain to 
the veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).

3.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file. If any 
records sought are not obtained, the RO 
should notify him and his representative 
of the records that were not obtained, 
explain the efforts taken to obtain them, 
and describe further action to be taken.

4.  After all records and/or responses 
received from each contacted entity have 
been associated with the claims file, the 
RO should arrange for the veteran to 
undergo VA respiratory examination, by an 
appropriate physician, at a VA medical 
facility.  The entire claims file, to 
include a complete copy of the REMAND, 
must be made available to the physician 
designated to examine the veteran, and 
the report of examination should include 
discussion of the veteran's documented 
medical history and assertions.  All 
appropriate tests and studies should be 
accomplished (with all results made 
available to the examining physician 
prior to the completion of his or her 
report), and all clinical findings should 
be reported in detail.

The examiner should identify all current 
respiratory disabilitiy/ies claumed as 
sinus allergies/allergic rhinitis.  Then, 
with respect to each such diagnosed 
disability, the examiner should offer an 
opinion, consistent with sound medical 
judgment, as to whether it is at least as 
likely as not (i.e., there is a 50 
percent or greater  probability) that the 
disability is medically related to 
service, to particularly include the 
symptoms noted therein. 

The physician should set forth all 
examination findings, along with complete 
rationale the conclusions reached, in a 
printed (typewritten) report.

5.  The RO should also arrange for the 
veteran to undergo VA orthopedic 
examination of his right and left feet 
and left knee, by an appropriate 
physician, at a VA medical facility.  The 
entire claims file, to include a complete 
copy of the REMAND, must be made 
available to the physician designated to 
examine the veteran, and the report of 
examination should include discussion of 
the veteran's documented medical history 
and assertions.  All appropriate tests 
and studies (to include X-rays) should be 
accomplished (with all results made 
available to the examining physician(s) 
prior to the completion of his or her 
report), and all clinical findings should 
be reported in detail.

The physician should clearly describe the 
current condition of each foot.  The 
examiner should also provide an 
assessment of the severity of the overall 
impairment of each foot, specifically 
indicating whether the impairment is best 
characterized as moderate, moderately 
severe, or severe, and whether there is 
actual loss of use of each foot.  

With regard to the left knee, the 
examiner should conduct range of motion 
testing (expressed in degrees), noting 
the exact measurements for flexion and 
extension, and specifically identifying 
range of motion accompanied by pain.  If 
pain on motion in is observed, the 
examiner should comment on the extent of 
pain, and indicate at which point pain 
begins.  The extent of any 
incoordination, weakened movement and 
excess fatigability on use should be 
described.  In addition, the physician 
should indicate whether, and to what 
extent, the veteran experiences likely 
additional functional loss due to pain 
and/or any of the other symptoms noted 
above during flare-ups and/or with 
repeated use; to the extent possible, the 
examiner should express such functional 
loss in terms of additional degrees of 
limited motion.

The examiner should specifically indicate 
the presence or absence of any lateral 
instability and/or recurrent subluxation 
in the left knee.  If instability is 
present, the examiner should, based on 
the examination results and the veteran's 
documented medical history and 
assertions, assess whether such 
instability is slight, moderate or 
severe.  The examiner should also 
indicate whether the veteran experiences 
dislocation in the left knee, and if so, 
whether such dislocations are accompanied 
by frequent episodes of locking, pain 
and/or effusion into the joint.  

The examiner should set forth all 
examination findings, along with the 
complete rationale for the conclusions 
reached, in a printed (typewritten) 
report.  

6.  If the veteran fails to report to any 
scheduled examination(s), the RO must 
obtain and associate with the claims file 
(a) copy(ies) of any notice(s) of the 
date and time of the examination(s) sent 
to the veteran by the pertinent VA 
medical facility.

7.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
Stegall v. West, 11 Vet. App. 268 (1998).   

8.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the claims remaining 
on appeal in light of all pertinent 
evidence and legal authority.  The RO's 
adjudication of the claims for higher 
initial ratings should include 
consideration of whether "staged 
rating", pursuant to Fenderson (cited to 
above), is warranted

9.  If any benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate supplemental SOC that clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied. The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


